Citation Nr: 1224929	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include cardiomyopathy with congestive heart failure.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 1994 to February 1999, and additional service in the United States Naval Reserves and the US Army Reserves.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Subsequent to the appellant's perfection of her appeal, she provided testimony at the RO before the Board in August 2009.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Following that hearing, the Board issued a Decision on the merits of the appellant's claim.  That Decision was promulgated in May 2010.  The appellant received notification of that Decision and she then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  After reviewing the Board's Decision, the Court issued a Memorandum Decision that vacated the Board's Decision.  The claim has since been returned to the Board for action in conjunction with the Court's Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for a heart disability to include cardiomyopathy with congestive heart failure.  The VA has a duty to assist a claimant in the prosecution of a claim including providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a determination on the appellant's claim for benefits.  The Court has pointed out that since the appellant experienced shortness of breath during service, she has complained of shortness of breath since service, and now has a diagnosis of idiopathic cardiomyopathy, the VA (Board) should have obtained a medical opinion with respect to the appellant's claim.  That is, the Court indicated that there was not sufficient medical evidence in the claims file to make a determination as to whether any current cardiac disability was related to or caused by or the result of her military service.  Accordingly, the matter will be remanded to the RO/AMC so that a medical examination may be performed and an opinion concerning the etiology of any found heart disability obtained.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the claims folder shows that prior to the Board Decision of May 2010, the appellant's VA medical records had been obtained and included in the claims folder.  However, the records that have been generated since that time have not been included in the file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the claim must be remanded and those records should be obtained and associated with the claims file.  Such an action will ensure that the VA has a complete record before it when it determines whether benefits may be granted to the appellant. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

1.  Once again the appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), for the issue currently on appeal.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  This notice should include asbestos exposure specific information for a claim for service connection.  All information obtained from the appellant should be included in the claims folder for future review. 

2.  The RO/AMC should contact the appellant and request that she identify all sources of medical treatment received since January 2010 for any cardiac disorder from which she now suffers therefrom.  She should be asked to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159(e) (2011).

3.  Only after all of the appellant's VA and private medical records have been obtained and included in the claims folder, the AMC/RO should then arrange for a VA heart examination.  The examination should be accomplished, if possible, by a medical doctor.  The purpose of this examination is to ascertain whether the appellant's cardiomyopathy with congestive heart failure, or any other cardiac disorder, was caused by or the result of or aggravated by the appellant's military service.  In other words, the examiner is asked to express an opinion concerning the etiology of any found cardiac disability or disabilities. 

If the examiner determines that a currently diagnosed condition is a congenital defect, then the examiner must provide comment as to whether there was a superimposed disease or injury in service that resulted in additional disability. 

Also, if the examiner finds that any currently diagnosed cardiac condition is a congenital disease, then the examiner should indicate when the disease first manifested, i.e., prior to service, in-service, or post-service.  If the condition first manifested prior to service, the examiner should provide the reasoning behind that opinion and also opine as to whether the disease was aggravated beyond its natural progress during her period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

If the appellant is found to have a cardiac disorder that was not aggravated by service, the examiner should still express an opinion as to its etiology, specifically, whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or less than likely (i.e., a probability of less than 50 percent) that it is causally related to the appellant's military service.  In discussing whether any current disability is related to service, the examiner should comment upon, and reconcile, if possible, any previous inconsistent diagnoses.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service caused the claimed condition or conditions, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The examiner is specifically asked to express an opinion as to whether the shortness of breath experienced by the appellant during service, the shortness of breath she experienced after service, and any current cardiac disability from which she is now suffering therefrom are inter-related to one another.  That is, were the symptoms complained thereof by the appellant in service prodromas of the condition from which she now suffers therefrom?  

Additionally, if the examiner concludes that the appellant's claimed heart disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


